IN THE SUPREME COURT OF THE STATE OF NEVADA


                JOHN H. ROSKY,                                        No. 84195
                Petitioner,
                vs.
                THE STATE OF NEVADA; AND THE                                  FL
                COURT OF APPEALS OF THE STATE
                OF NEVADA,                                                    APR 1 4 2022
                Res • ondents.                                              ELiZABET1-/ A. BROWN
                                                                          CLERK OF $U,REME COURT
                                                                         BY      •\/1   0-41,1
                                                                                             r
                                                                              DEPU   ry CLERK
                                     ORDER DENYING PETITION

                            In this pro se original petition for a writ of certiorari, John
                Rosky challenges the court of appeals denial of his original petition for a
                writ of habeas corpus. See Rosky v. Baker, Case No. 75209 (Order Denying
                Petition, May 22, 2018). Having considered the petition, we are not
                persuaded that our extraordinary and discretionary intervention is
                warranted. See NRS 34.020(2) (a petition for a writ of certiorari may only
                be granted when a lower court has exceeded its jurisdiction and there is no
                plain, speedy, and adequate remedy); Pan v. Eighth Judicial Dist. Court,
                120 Nev. 222, 228, 88 P.3d 840, 844 (2004) (petitioners bear the burden to
                demonstrate that extraordinary relief is warranted). Accordingly, we
                            ORDER the petition DENIED.



                                        Parraguirre


                                                                                          J.
                Hardesty                                  Stiglich




SUPREME COURT
     OF
   NEVADA

( 0) ,747A
                                                                                 .,2,2 -II -1 (1
                   cc:   John H. Rosky
                         Attorney General/Carson City




SUPREME COURT
       OF
    NEVADA
                                                        2
101 1947A 4let.6